Title: James P. Cocke to Thomas Jefferson, 18 May 1813
From: Cocke, James Powell
To: Jefferson, Thomas


          
            Dear Sir May 18th 1813
            Untill within a few days past we have not been able to procure the chub fish, If you will send on thursday next a ceareful hand prepaired for there conveyance, I have little doubt but the nesessary supply for your pond can be made which will give pleasure to your friend & Hble sert—
             J P
                Cocke
          
          
            P.S.
            Growth of the chub, at 1 year old 8 to 9 Ins long, at 2–11 to 12—3–15 to 16—the weight not assertained but suppose the latter at 3 to 3½ lbs—
          
        